Per Curiam,
Our consideration of tbe pleadings and proofs in this case has satisfied us that there is no error in the learned trial judge’s findings of fact or conclusions of law that requires a reversal or modification of the decree. His findings of 'fact are fully warranted by the evidence, and the conclusions drawn from the facts thus established appear to be correct. There is nothing in either of the nineteen specifications of error that requires discussion.
On the facts found by the learned trial judge, and for reasons given in his opinion, we affirm the decree and dismiss the appeal at appellant’s costs.